DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 5 is objected to because of the following informalities: “the controller” should be changed to “each of the controllers”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHORTEN (US 2020/0376969) in view of CAFFY (US 8,981,718) and further in view of CHEN (US 2017/0346327).
	Regarding claim 1, SHORTEN discloses a charging system (¶ 0035) comprising: 
 	at least one power module (101, Fig. 3; ¶ 0036, 0039); and 
 	at least one dispenser chain (comprising a plurality of dispensers 100), each dispenser chain being electrically couplable to a respective power module (101, Fig. 3; ¶ 0036, 0039), each dispenser chain including a plurality of dispensers (100) that are electrically couplable with each other in series (as shown in Figs. 3, 12, and 13; ¶ 0039) and that are configured to dispense electrical power (¶ 0037), each of the plurality of dispensers being controllable such that the electrical power is dispensable by only one dispenser in its dispenser chain at a time (¶ 0067);
 	wherein each of the plurality of dispensers comprises a controller (118, Fig. 7), a power outlet (210/220), and a switch controlled by the controller (“Output’s Switch”, Fig. 7), the controller and switch being configured to either provide all the electrical power to the respective power outlet or pass all the electrical power to another of the plurality of dispensers in the at least one dispenser chain (¶ 0045: the apparatus 100 may be configured to route power from the input 110 to one or other, or none of the output ports 210, 220; ¶ 0045: The apparatus 100 may comprise a detection mechanism 111 to allow detection of second or subsequent apparatuses in the chain; ¶ 0066-0067: A ‘water filling’ algorithm, wherein only one electrical device is charged at a time; ¶ 0068-0074: charging protocols of vehicles include charging based on priority; ¶ 0091: while single-phase power is routed through the apparatus 100 to one or more further apparatuses connected in the daisy chain configuration. This provides an example of one device receiving charge priority over at least one additional device, according to one or a combination of the charging protocols).
 	SHORTEN fails to disclose a power cabinet having at least one direct current (DC) power module.
 	CAFFY discloses a power cabinet (110, Fig. 1) having at least one direct current (DC) power module (125, Fig. 1; col 3, ll. 32-62). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the power cabinet with a DC power module in order to reduce the number of converters in SHORTEN, since SHORTEN discloses a DC converter (e.g., 114, Fig. 7) in each dispenser; and/or to dispense DC power based on application.
 	SHORTEN fails to disclose the controller and switch responsive to communication received from a master controller coupled to the controller of each of the plurality of dispensers. 
 	CHEN discloses the controller and switch responsive to communication received from a master controller coupled to the controller of each of the plurality of dispensers (¶ 0030-0031, 0034-0035, 0040-0041, 0053, 0064, 0068-0069).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the controller and switch responsive to communication received from a master controller in order to facilitate the routing of power among the plurality of dispensers.
  	Regarding claim 3, SHORTEN as modified by CAFFY and CHEN teaches the charging system as applied to claim 1 but fails to disclose the master controller is further configured to control power output of each of the at least one DC power modules. CAFFY further discloses the master controller is further configured to control power output of each of the at least one DC power modules (140, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the master controller in order to ensure proper charging and proper coordination between the power module and the dispensers (CAFFY, col 4, l. 47 – col 5, l. 33).
 	Regarding claim 4, SHORTEN as modified by CAFFY and CHEN teaches the master controller is further configured to control power output to each of the plurality of dispensers (CHEN, ¶ 0030-0031, 0034-0035, 0040-0041, 0053, 0064, 0068-0069).
 	Regarding claim 5, SHORTEN discloses a communication hub, the controller being configured to receive communication from the communication hub (112/115, Fig. 7; ¶ 0045, 0097, 0098, 0101, 0104, 0106, 0111).
 	Regarding claim 6, SHORTEN discloses the communication hub is further configured to communicate with a scheduling server, the scheduling server being configured to provide information to the communications hub related to scheduling of charging vehicles coupled to the plurality of dispensers (¶ 0045; ¶ 0097: scheduling based on demand forecasting; ¶ 0098; ¶ 0099: queuing policies; ¶ 0101, 0104, 0106, 0111).
 	Regarding claim 7, SHORTEN discloses the communication hub is further configured to communicate with a diagnostics server, the diagnostics server being configured to provide information to the communications hub related to diagnostics of the at least one DC power module (¶ 0045, 0097; ¶ 0098: reports information related to incidents; ¶ 0101, 0104, 0106, 0111).
 	Regarding claim 8, SHORTEN discloses the communication hub is further configured to communicate with a diagnostics server, the diagnostics server being configured to provide information to the communications hub related to diagnostics of a vehicle receiving power from one of the plurality of dispensers (¶ 0045, 0097; ¶ 0098: reports information related to incidents; ¶ 0101, 0104, 0106, 0111).
 	Regarding claim 9, SHORTEN discloses the communication hub is further configured to communicate with a billing server, the billing server being configured to provide information to the communications hub related to billing for power provided to vehicles from the plurality of dispensers (¶ 0045: payment process; ¶ 0097: pricing and transactions manager; ¶ 0098, 0101, 0104, 0106, 0111).
	Regarding claim 10, SHORTEN discloses the communication hub is configured to communicate with vehicles over a link chosen from a wireless communication link and a Bluetooth link (¶ 0045).
	Regarding claim 11, SHORTEN discloses each of the plurality of dispensers is configured to pass through electrical power when another dispenser in the dispenser chain is providing electrical power to a vehicle (¶ 0091).
	Regarding claim 12, SHORTEN discloses a charging system (¶ 0035) comprising: 
 	an electric vehicle supply equipment (EVSE) charging station including: 
 	an alternating current (AC) power input (101, Fig. 3; ¶ 0036, 0039); and 
 	at least one dispenser chain (comprising a plurality of dispensers 100), each dispenser chain being electrically couplable to a respective charging station (101, Fig. 3; ¶ 0036, 0039), each dispenser chain including a plurality of dispensers (100) that are electrically couplable with each other in series (as shown in Figs. 3, 12, and 13; ¶ 0039) and that are configured to dispense electrical power (¶ 0037), each of the plurality of dispensers being controllable such that electrical power is dispensable by only one dispenser in its dispenser chain at a time (¶ 0067); 
 	wherein each of the plurality of dispensers comprises a controller (118, Fig. 7), a power outlet (210/220), and a switch controlled by the controller (“Output’s Switch”, Fig. 7), the controller and switch being configured to either provide all the electrical power to the respective power outlet or pass all the electrical power to another of the plurality of dispensers in the at least one dispenser chain (¶ 0045: the apparatus 100 may be configured to route power from the input 110 to one or other, or none of the output ports 210, 220; ¶ 0045: The apparatus 100 may comprise a detection mechanism 111 to allow detection of second or subsequent apparatuses in the chain; ¶ 0066-0067: A ‘water filling’ algorithm, wherein only one electrical device is charged at a time; ¶ 0068-0074: charging protocols of vehicles include charging based on priority; ¶ 0091: while single-phase power is routed through the apparatus 100 to one or more further apparatuses connected in the daisy chain configuration. This provides an example of one device receiving charge priority over at least one additional device, according to one or a combination of the charging protocols).
 	SHORTEN fails to disclose the electric vehicle supply equipment (EVSE) charging station including: at least one direct current (DC) power module coupled to the AC power input; a master controller; a communications hub; at least one output having a DC vehicle power output, and a communications output. 
 	CAFFY discloses the electric vehicle supply equipment (EVSE) charging station including: at least one direct current (DC) power module (125, Fig. 1) coupled to the AC power input (115, 150); a master controller (140); a communications hub (col 6, ll. 35-38); at least one output having a DC vehicle power output (160), and a communications output (col 6, ll. 35-38).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging station with a DC power module, master controller, and communications hub as recited in order to reduce the number of converters in SHORTEN, since SHORTEN discloses a DC converter (e.g., 114, Fig. 7) in each dispenser; and/or to dispense DC power based on application; and/or also in order to ensure proper charging and proper coordination between the power module and the dispensers (CAFFY, col 4, l. 47 – col 5, l. 33).
 	SHORTEN as modified by CAFFY fails to disclose the EVSE charging station includes a DC dispenser power output; and the controller and switch responsive to communication received from the master controller coupled to the controller of each of the plurality of dispensers
 	CHEN discloses the EVSE charging station (¶ 0002) includes a DC dispenser power output (auxiliary power AUX; ¶ 0023); and the controller and switch responsive to communication received from a master controller coupled to the controller of each of the plurality of dispensers (¶ 0030-0031, 0034-0035, 0040-0041, 0053, 0064, 0068-0069).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the DC dispenser power output in order to isolate the power for charging from the dispenser power and therefore ensure a specific level of charging power; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the controller and switch responsive to communication received from a master controller in order to facilitate the routing of power among the plurality of dispensers.
 	Regarding claim 13, SHORTEN as modified by CAFFY and CHEN teaches the charging system as applied to claim 12 but fails to disclose the master controller is configured to control power output of each of the at least one DC power modules. CAFFY further discloses the master controller is configured to control power output of each of the at least one DC power modules (col 4, l. 47 – col 5, l. 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the master controller in order to ensure proper charging and proper coordination between the power module and the dispensers (CAFFY, col 4, l. 47 – col 5, l. 33).
 	Regarding claim 14, SHORTEN as modified by CAFFY and CHEN teaches the master controller is further configured to control power output to each of the plurality of dispensers of the at least one dispenser chain (CHEN, ¶ 0030-0031, 0034-0035, 0040-0041, 0053, 0064, 0068-0069).
	Regarding claim 19, SHORTEN discloses each of the more than one dispenser in the at least one dispenser chain is configured to acts as a power pass through for electrical energy when another dispenser in the dispenser chain is providing power to a vehicle (¶ 0091).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHORTEN in view of CAFFY and CHEN as applied to claims 1, 3-14, and 19 above, and further in view of KHOO (US 2013/0110296).
	Regarding claim 15, SHORTEN as modified by CAFFY and CHEN teaches the charging system as applied to claim 12 but fails to disclose the communication hub is further configured to communicate with a scheduling server, the scheduling server being configured to provide information, to the communications hub, related to scheduling of charging vehicles coupled to the plurality of dispensers. KHOO discloses the communication hub is further configured to communicate with a scheduling server, the scheduling server being configured to provide information, to the communications hub, related to scheduling of charging vehicles coupled to the plurality of dispensers (¶ 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating with the scheduling server in order to allow a user to reduce the overall cost of a charging transaction (KHOO, ¶ 0103).
 	Regarding claim 16, SHORTEN as modified by CAFFY and CHEN teaches the charging system as applied to claim 12 but fails to disclose the communication hub is further configured to communicate with a diagnostics server, the diagnostics server being configured to provide information, to the communications hub, related to at least one of diagnostics of a vehicle receiving power from one of the plurality of dispensers and diagnostics of the at least one DC power module. KHOO discloses the communication hub is further configured to communicate with a diagnostics server, the diagnostics server being configured to provide information, to the communications hub, related to at least one of diagnostics of a vehicle receiving power from one of the plurality of dispensers and diagnostics of the at least one DC power module (¶ 0014, 0016, 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating with the diagnostics server in order to ensure proper operation of the charging system. 
 	Regarding claim 17, SHORTEN as modified by CAFFY and CHEN teaches the charging system as applied to claim 12 but fails to disclose the communication hub is further configured to communicate with a billing server, the billing server being configured to provide information, to the communications hub, related to billing for power provided to vehicles from the plurality of dispensers. KHOO discloses the communication hub is further configured to communicate with a billing server, the billing server being configured to provide information, to the communications hub, related to billing for power provided to vehicles from the plurality of dispensers (¶ 0014, 0016, 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating with the billing server in order to facilitate user payment within the charging system and therefore increase user convenience.
	Regarding claim 18, SHORTEN as modified by CAFFY and CHEN teaches the charging system as applied to claim 12 but fails to disclose the communication hub is configured to communicate with vehicles over a link chosen from a wireless communications link and a Bluetooth link. KHOO discloses the communication hub is configured to communicate with vehicles over a link chosen from a wireless communications link and a Bluetooth link (¶ 0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wireless communications link in order to provide a communications link which is flexible and easy to set up as compared to a wired communications link (e.g., to carry out the charging interconnections disclosed in paragraph 0099 of SHORTEN).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAFFY in view of SHORTEN and further in view of CHEN.
 	Regarding claim 20, CAFFY discloses a method of charging a vehicle (200, Fig. 3), comprising: 
 	receiving alternating current (AC) electrical power (at 115/150, Fig. 3) by an electric vehicle charging station (110, Fig. 3); 
 	converting AC electrical power to direct current (DC) electrical power by the charging station (at 125, Fig. 3); 
 	outputting at least a portion of the DC electrical power (at 160, Fig. 3); 
 	receiving the at least a portion of the DC electrical power by a plurality of dispensers (130); and 
 	outputting the at least a portion of the DC electrical power from only one of the dispensers (col 5, l. 57 – col 6, l. 3).
 	CAFFY fails to disclose the plurality of dispensers is a chain of dispensers; and each dispenser in the chain of dispensers comprises a controller, a power outlet, and a switch as recited. 
 	SHORTEN discloses the plurality of dispensers is a chain of dispensers (as shown in Figs. 3 and 13; ¶ 0039); wherein each dispenser in the chain of dispensers comprises a controller (118, Fig. 7), a power outlet (210/220), and a switch controlled by the controller (“Output’s Switch”, Fig. 7), the controller and switch being configured to either provide all the at least the portion of the DC electrical power to the respective power outlet or pass all the at least the portion of the DC electrical power to another dispenser in the chain of dispensers (¶ 0045: the apparatus 100 may be configured to route power from the input 110 to one or other, or none of the output ports 210, 220; ¶ 0045: The apparatus 100 may comprise a detection mechanism 111 to allow detection of second or subsequent apparatuses in the chain; ¶ 0066-0067: A ‘water filling’ algorithm, wherein only one electrical device is charged at a time; ¶ 0068-0074: charging protocols of vehicles include charging based on priority; ¶ 0091: while single-phase power is routed through the apparatus 100 to one or more further apparatuses connected in the daisy chain configuration. This provides an example of one device receiving charge priority over at least one additional device, according to one or a combination of the charging protocols).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the chain of dispensers in order to provide increased access to charge points/stations (SHORTEN, ¶ 0003-0007).
 	CAFFY as modified by SHORTEN fails to disclose the controller and switch responsive to communication received from a master controller coupled to the controller of each of the plurality of dispensers. 
 	CHEN discloses the controller and switch responsive to communication received from a master controller coupled to the controller of each of the plurality of dispensers (¶ 0030-0031, 0034-0035, 0040-0041, 0053, 0064, 0068-0069).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the controller and switch responsive to communication received from a master controller in order to facilitate the routing of power among the plurality of dispensers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 5, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859